904 F.2d 706
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lacey J. FONDREN, Plaintiff-Appellant,Carlos A. Williams, Plaintiff,v.Robert BROWN, Jr.;  Judy Kalmanek;  Denise Quarles;  AllenHaigh;  Anthony Palmer;  David Jamrog;  PennyKeiser, Defendants-Appellees.
No. 90-1059.
United States Court of Appeals, Sixth Circuit.
June 13, 1990.

Before KEITH and NATHANIEL R. JONES, Circuit Judges and ENGEL, Senior Circuit Judge.

ORDER

1
Lacey J. Fondren appeals an order of the district court which dismissed his civil rights action.  He now moves for the appointment of counsel.  Based upon a review of the record and plaintiff's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Fondren, a Michigan prisoner, filed a complaint pursuant to 42 U.S.C. Sec. 1983 in the District Court for the Eastern District of Michigan.  In support of his request for monetary damages and injunctive relief, he alleged that during his incarceration at the Jackson State Prison, defendants violated his rights under the first amendment by cancelling a scheduled service of the members of the religious group known as the Islamic Palace of the Rising Sun and enacting a policy directive which impermissibly discriminated against members of that faith.  Defendants subsequently sought the dismissal of the complaint by filing a motion to dismiss for failure to state a claim upon which relief can be granted pursuant to Fed.R.Civ.P. 12(b)(6).  Over plaintiff's objections, the district court adopted a magistrate's report recommending the granting of that motion and dismissed the complaint.  Plaintiff then filed this appeal.


3
Based upon a review of the record, this court has concluded that the district court did not err in granting the motion to dismiss for failure to state a claim upon which relief can be granted.   Dunn v. Tennessee, 697 F.2d 121, 125 (6th Cir.1982), cert. denied, 460 U.S. 1086 (1983).  In particular, the complaint contains no allegations which would indicate that defendants' acts were unreasonable in light of the great deference given to decisions of officials charged with the day-to-day operation of penal institutions.   O'Lone v. Estate of Shabazz, 482 U.S. 342, 349-50 (1987).


4
Accordingly, the motion for appointment of counsel is denied and the district court's final order is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.